                                                 Case 2:20-cr-00060-EJY Document 36 Filed 08/05/21 Page 1 of 3



                                               LANCE J. HENDRON, ESQ.
                                           1   Nevada Bar No. 11151
                                               HENDRON LAW GROUP LLC
                                           2   625 S. Eighth Street
                                               Las Vegas, Nevada 89101
                                           3   Office: (702) 710-5555 ♦ Facsimile: (702) 718-5555
                                               E-mail: lance@ghlawnv.com
                                           4   Attorney for Defendant, Grant Malone
                                           5
                                                                         UNITED STATES DISTRICT COURT
                                           6                                CLARK COUNTY, NEVADA
                                           7    UNITED STATES OF AMERICA,                         CASE No.: 2:20-cr-00060-EJY
                                           8
                                                                    Plaintiff,                    STIPULATION TO MODIFY TERMS AND
                                           9                                                      CONDITIONS OF PROBATION; ORDER
                                          10    vs.
TEL (702) 710-5555 ▪ FAX (702) 718-5555




                                          11    GRANT MALONE,
      HENDRON LAW GROUP LLC

      LAS VEGAS, NEVADA 89101




                                          12
         625 S. EIGHTH STREET




                                                                    Defendant.
                                          13

                                          14
                                                      IT IS HEREBY STIPULATED BY AND BETWEEN Defendant, Grant Malone,
                                          15
                                               through his counsel, Lance J. Hendron, Esq. of the law firm of Hendron Law Group LLC, and
                                          16

                                          17   Plaintiff, United States of America, through its counsel, Christopher Chiou, Esq., Acting
                                          18
                                               United States Attorney, Rachel Kent, Esq., Assistant United States Attorney, that the previously
                                          19
                                               imposed terms and conditions of Mr. Malone’s probation be modified to allow him to travel
                                          20

                                          21   outside of Southern District of Florida for purposes of employment.

                                          22          This Stipulation is entered into for the following reasons:
                                          23
                                                      1. Mr. Malone is employed as a stevedore / loadmaster in training.
                                          24

                                          25          2. Mr. Malone works for MHL Rentals and Services.

                                          26          3. Mr. Malone needs to travel both within and outside the United States for work
                                          27
                                                          purposes. Mr. Malone’s employment has previously required him to travel outside
                                          28
                                                       Case 2:20-cr-00060-EJY Document 36 Filed 08/05/21 Page 2 of 3




                                                             the United States including to St. Thomas, St. Marteen, St. Barths, Panama, Costa
                                                   1

                                                   2         Rica, Aruba, and Canada.
                                                   3
                                                          4. Mr. Hendron has spoken with Rachel Kent, Assistant United States Attorney, and
                                                   4
                                                             she has no objection to Mr. Malone traveling outside the Southern District of
                                                   5

                                                   6         Florida including outside the United States for work purposes.

                                                   7      5. U.S. Probation for the Southern District of Florida has no objection to Mr.
                                                   8
                                                             Malone traveling outside the Southern District of Florida for work purposes.
                                                   9

                                                  10      6. Mr. Malone shall notify U.S. Probation for the Southern District of Florida two

                                                  11         days prior regarding upcoming work travel and provide an itinerary.
                                AX (702)




                                                  12
                            ▪ F718-5555
                        TREET , PLLC

          LAS VEGAS, NEVADA 89101




                                                          7. Mr. Malone shall notify U.S. Probation for the Southern District of Florida upon
            625 S. EIGHTH STREET
      HENDRON LAW GROUP LLC

      LAS VEGAS, NEVADA 89101
                   & HSENDRON




                                                  13
                   ▪ FAX (702)
                                       387 0034
           (702) 758-5858




                                                  14         his return from work travel.
             S. EIGHTH


      TEL710-5555




                                                  15
          UYMON




                                                          8. Mr. Malone is in compliance with all terms and conditions of his probation.
       G625




                                                  16
TEL (702)




                                                          DATED this 5th day of August, 2021.
                                                  17
                                                                                                Respectfully Submitted,
                                                  18

                                                  19
                                                                                                         /s/ Lance J. Hendron
                                                  20
                                                                                                 Lance J. Hendron,
                                                  21                                             Attorney for Defendant, Grant Malone

                                                  22

                                                  23
                                                                                                         /s/ Rachel Kent
                                                  24                                             Christopher Chiou,
                                                  25                                             Acting United States Attorney
                                                                                                 Rachel Kent,
                                                  26                                             Assistant United States Attorney
                                                  27

                                                  28

                                                                                            2
                                                          Case 2:20-cr-00060-EJY Document 36 Filed 08/05/21 Page 3 of 3




                                                                                                 ORDER
                                                   1

                                                   2           IT IS HEREBY ORDERED, that the previously imposed conditions of probation be
                                                   3
                                                       modified to allow Mr. Malone to travel outside of the Southern District of Florida including
                                                   4
                                                       outside of the United States for the purposes of employment.
                                                   5

                                                   6           IT IS FURTHER ORDERED that Mr. Malone shall notify U.S. Probation for the

                                                   7   Southern District of Florida two days prior regarding upcoming work travel and provide an
                                                   8
                                                       itinerary.
                                                   9

                                                  10           IT IS FURTHER ORDERED that Mr. Malone shall notify U.S. Probation for the

                                                  11   Southern District of Florida upon his return from work travel.
                                AX (702)




                                                  12
                            ▪ F718-5555
                        TREET , PLLC

          LAS VEGAS, NEVADA 89101




                                                               All other current terms and conditions of Mr. Malone’s probation shall remain in place.
            625 S. EIGHTH STREET
      HENDRON LAW GROUP LLC

      LAS VEGAS, NEVADA 89101
                   & HSENDRON




                                                  13
                   ▪ FAX (702)
                                       387 0034
           (702) 758-5858




                                                  14           IT IS SO ORDERED.
             S. EIGHTH


      TEL710-5555




                                                  15
          UYMON




                                                       DATED this 5th day of August, 2021.
       G625




                                                  16
TEL (702)




                                                  17
                                                                                              ___________________________________
                                                  18
                                                                                              UNITED STATES MAGISTRATE JUDGE
                                                  19

                                                  20

                                                  21

                                                  22

                                                  23

                                                  24

                                                  25

                                                  26

                                                  27

                                                  28

                                                                                                 3
